I concur in the judgment of reversal. The telegram in this case related to a *Page 239 
commercial matter, and there is no statute of this State changing the common law with respect to the liability of telegraph companies for negligence in receiving, transmitting or delivering such a message. Therefore, as stated in the opinion of Acting Associate Justice Shipp, the common law rule on the subject of conflict of laws applies, and the liability of the defendant company must be measured by the law of the State of New York, where the contract for transmission was made and partly performed. The rule applicable in mental anguish cases is not involved, and therefore I express no opinion on the question whether the statute making telegraph companies liable for mental anguish caused by "negligence in receiving, transmitting or delivering messages" would require the application of the law of this State if the telegram had been of such a kind that mental anguish would have resulted from the failure to promptly receive, transmit or deliver.